UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 11-7302


WESLEY CARROLL,

                  Plaintiff - Appellant,

          v.

DEPARTMENT OF THE ARMY, U.S. Army Records Management and
Declassification Agency,

                  Defendant - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Danville.   Jackson L. Kiser, Senior
District Judge. (4:11-cv-00022-JLK)


Submitted:   January 4, 2012                 Decided:   January 12, 2012


Before NIEMEYER, MOTZ, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Wesley Carroll, Appellant Pro Se. Thomas Linn Eckert, Assistant
United States Attorney, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Wesley     Carroll    appeals     the   district   court’s     order

granting the Defendant’s motion to dismiss his civil complaint.

We   have    reviewed    the    record   and    find   no    reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.      See Carroll v. Dep’t of the Army, No. 4:11-cv-00022-JLK

(W.D. Va. Aug. 22, 2011).             We deny Carroll’s pending motions.

We   dispense    with    oral     argument   because   the    facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                       AFFIRMED




                                         2